United States Court of Appeals
                       For the First Circuit


No. 20-2045

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                        STEPHEN A. SACCOCCIA,

                        Defendant, Appellant.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF RHODE ISLAND

              [Hon. Mary M. Lisi, U.S. District Judge]


                               Before

                    Thompson, Selya, and Hawkins,*
                           Circuit Judges.


     Shon Hopwood, with whom Kyle Singhal, Ann Marie Hopwood, and
Hopwood & Singhal PLLC were on brief, for appellant.
     Lauren S. Zurier, Assistant United States Attorney, with whom
Richard B. Myrus, Acting United States Attorney, was on brief, for
appellee.


                           August 18, 2021




     *   Of the Ninth Circuit, sitting by designation.
          SELYA, Circuit Judge.             Defendant-appellant Stephen A.

Saccoccia,   who   is   serving   a    660-year    prison   sentence,   seeks

compassionate release under 18 U.S.C. § 3582(c)(1)(A), as recently

amended by the First Step Act (FSA), Pub. L. No. 115-391, § 603(b),

132 Stat. 5194, 5239 (2018).          Saccoccia argued below that several

factors, including his failing health and the unusual length of

his prison sentence, militate in favor of his release.                   The

district court disagreed and refused to exercise its discretion to

Saccoccia's behoof.      Saccoccia renews his arguments on appeal.

After careful consideration, we leave him where we found him and

affirm the judgment below.

                                        I

          We briefly rehearse the relevant facts and travel of the

case.   Roughly three decades ago, a jury convicted Saccoccia (a

dealer in precious metals) of a panoply of criminal offenses

connected to his role in laundering more than $136,000,000 for a

Colombian drug cartel.      The district court sentenced him to the

statutory maximum on each of the fifty-four counts of conviction

and ran the sentences consecutively to aggregate a 660-year term

of immurement.     We affirmed Saccoccia's sentence, explaining that

his guideline sentencing range (GSR) was life imprisonment and

noting that the effect of the consecutive sentences imposed by the

district court was functionally equivalent to a life sentence




                                      - 2 -
without the possibility of parole.            See United States v. Saccoccia

(Saccoccia I), 58 F.3d 754, 786 & n.28 (1st Cir. 1995).

            In the past, Saccoccia has persistently challenged his

conviction, sentence, and forfeiture order.              See, e.g., Saccoccia

v. United States, 955 F.3d 171, 172, 173 n.4 (1st Cir. 2020);

United States v. Saccoccia, No. 91-115, 2004 WL 1764556, at *1

(D.R.I. Aug. 2, 2004).        Shortly after passage of the FSA, he moved

for compassionate release based on health-related concerns.                       He

ultimately withdrew that motion but — in May of 2020 — again sought

compassionate release.        The motion was filed at the height of the

COVID-19 pandemic.       In support, Saccoccia argued that there were

several    "extraordinary      and   compelling     reasons"        warranting    a

sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A), which is

commonly referred to as the compassionate-release statute.                       18

U.S.C.    § 3582(c)(1)(A)(i).         First,     Saccoccia     pointed    to     his

chronic    hypertension    and   hyperlipidemia,         among   other    health-

related concerns, which he alleged placed him at heightened risk

for complications stemming from COVID-19.               In subsequent filings,

Saccoccia also pointed to an elevated prostate-specific antigen

(PSA) level — an indicium of prostate cancer.                       Additionally,

Saccoccia    argued    that    the   sheer     length    of   his    prison    term

constituted    an     extraordinary    and     compelling     reason     for     his

release.




                                      - 3 -
             Because the district judge who originally sentenced

Saccoccia     had    retired,    the    compassionate-release         motion      was

referred to a different judge.              The district court, in the person

of the newly assigned judge, denied Saccoccia's motion. See United

States v. Saccoccia (Saccoccia II), No. 91-115, 2020 WL 6153694,

at *1 (D.R.I. Oct. 19, 2020).          It concluded that Saccoccia did not

demonstrate that his hypertension and hyperlipidemia put him at

increased risk for severe complications from COVID-19 so as to

warrant compassionate release.              See id. at *2.   The court declined

to   give     substantive      consideration       to   Saccoccia's      arguments

regarding      his     other      medical        conditions,     deeming         them

insufficiently developed.            See id. at *2 n.1.          The court also

concluded     that   the    length     of    Saccoccia's     sentence,    even     if

potentially cognizable as a reason for compassionate release, did

not, in the circumstances at hand, warrant such relief.                    See id.

at *3.      Completing its analysis, the court mulled the sentencing

factors limned in 18 U.S.C. § 3553(a) and determined that those

factors did not weigh in Saccoccia's favor.                See id. at *4.        This

timely appeal followed.

                                            II

             We begin our analysis with a concise explanation of the

statutory     framework     governing        compassionate     release     and     an

overview of how courts generally handle such motions.                     We then

address Saccoccia's claims with respect to his health-related


                                       - 4 -
concerns.    Finally, we turn to his arguments concerning the length

of his sentence, matters ancillary to sentence length, and the

district court's treatment of the section 3553(a) factors.

                                  A

            Federal law has for some time provided that a court, on

motion of the Federal Bureau of Prisons (BOP), "may reduce the

term of imprisonment, after considering the factors set forth in

section 3553(a) to the extent that they are applicable," upon a

finding that "extraordinary and compelling reasons warrant such a

reduction . . . and that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission."

18 U.S.C. § 3582(c)(1)(A) (2000); see also Comprehensive Crime

Control Act of 1984, Pub. L. No. 98-473, 98 Stat. 1837, 1998-99

(1984).     This compassionate-release statute carved out a narrow

exception to the general rule that "[t]he court may not modify a

term of imprisonment once it has been imposed."1          18 U.S.C.

§ 3582(c).

            In 2018, Congress passed the FSA.   See Pub. L. No. 115-

391, 132 Stat. 5194 (2018).      Pertinently, the FSA amended the




     1 The statute also allows a district court to reduce a sentence
when a defendant with a mandatory life sentence reaches at least
seventy years of age, has served at least thirty years, and is not
a danger to the safety of the community.             See 18 U.S.C.
§ 3582(c)(1)(A)(ii).     Moreover, section 3582(c) creates other
avenues for a sentence reduction. See, e.g., id. § 3582(c)(1)(B);
id. § 3582(c)(2). None of these other avenues is implicated here.


                                - 5 -
compassionate-release statute to allow incarcerated individuals to

file their own motions seeking compassionate release as long as

they first apply to the BOP.2      See id. § 603(b), 132 Stat. at 5239;

18 U.S.C. § 3582(c)(1)(A) (2018).          Saccoccia's motion was filed

under this revised regime.

            To grant a sentence reduction in response to a prisoner-

initiated motion for compassionate release alleging "extraordinary

and   compelling   reasons,"   a   district   court   must   make   several

findings.    First, the court must find both that the defendant has

presented an "extraordinary and compelling reason" warranting a

sentence reduction, 18 U.S.C. § 3582(c)(1)(A)(i), and that "such

a reduction is consistent with applicable policy statements issued

by the Sentencing Commission," id. § 3582(c)(1)(A).           Put another

way, the district court must find that the defendant's situation

constitutes the type of "extreme hardship" that the compassionate-

release statute is designed to ameliorate.             United States v.




      2Such motions are variously referred to as sentence-reduction
motions and compassionate-release motions.      We use those terms
interchangeably.     So, too, the court below interchangeably
referred to Saccoccia's request as one for "release" and one for
a "sentence reduction." See Saccoccia II, 2020 WL 6153694, at *4.
Based on its use of the term "reduction," we conclude that the
district court correctly understood that the compassionate-release
statute contemplates any form of sentence reduction, including
release. See 18 U.S.C. § 3582(c)(1)(A) ("[T]he court . . . may
reduce the term of imprisonment (and may impose a term of probation
or supervised release with or without conditions that does not
exceed the unserved portion of the original term of imprisonment)
. . . ." (emphasis supplied)).


                                   - 6 -
Havener, 905 F.2d 3, 6 (1st Cir. 1990) (Breyer, J.).                 It must also

abide    by   any   applicable   policy    guidance        from   the    Sentencing

Commission, which is required by statute to "describe what should

be considered extraordinary and compelling reasons for sentence

reduction, including the criteria to be applied and a list of

specific examples."       28 U.S.C. § 994(t).3             Then, the court must

consider any applicable section 3553(a) factors, see 18 U.S.C.

§ 3582(c)(1)(A), and "determine whether, in its discretion, the

reduction     . . . is   warranted    in     whole    or    in    part   under   the

particular circumstances of the case."               Dillon v. United States,

560 U.S. 817, 827 (2010) (describing similar two-part inquiry for

sentence reduction under section 3582(c)(2), a provision adjacent

to section 3582(c)(1), employing similar language); see United

States v. Vaughn, 806 F.3d 640, 643 (1st Cir. 2015) (same).

              At both steps of this pavane, our standard of review is

the same.       Recognizing that the compassionate-release statute

provides that a district court's decision to grant or deny a




     3  The current policy guidance, United States Sentencing
Commission, Guidelines Manual, §1B1.13 (Nov. 2018), provides that
"[u]pon motion of the Director of the [BOP] under [section
3582(c)(1)(A)]," a court may grant relief, after considering the
applicable factors listed at section 3553(a), when it finds both
that "extraordinary and compelling reasons warrant the reduction"
and that "the defendant is not a danger to the safety of any other
person or to the community, as provided in 18 U.S.C. § 3142(g)."
Id. §1B1.13(1)(A), (2).      Section 1B1.13 also provides four
categories of extraordinary and compelling reasons.       See id.
§1B1.13 cmt. n.1(A)-(D).


                                     - 7 -
compassionate-release           motion    is        discretionary,    see   18   U.S.C.

§ 3582(c)(1)(A),          we   review     a     district    court's    denial    of    a

compassionate-release motion for abuse of discretion, see, e.g.,

United States v. Long, 997 F.3d 342, 352 (D.C. Cir. 2021); United

States v. Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020); cf. United

States v. Concepcion, 991 F.3d 279, 292 (1st Cir. 2021) (reviewing

denial    of     motion    for    resentencing          under   FSA   for   abuse     of

discretion); United States v. Rodríguez-Rosado, 909 F.3d 472, 479

(1st Cir. 2018) (reviewing denial of section 3582(c)(2) motion for

abuse of discretion).            This standard of review, however, is not

monolithic.       Under it, "we review the district court's answers to

legal questions de novo, factual findings for clear error, and

judgment calls with some deference to the district court's exercise

of its discretion."            Akebia Therapeutics, Inc. v. Azar, 976 F.3d

86, 92 (1st Cir. 2020).

                                              B

               Saccoccia's first argument posits that his poor physical

health, in combination with his age (sixty-two at the time the

district       court   ruled)      and        the    ongoing    COVID-19    pandemic,

constitutes an extraordinary and compelling reason sufficient to

ground his motion.             He identifies two distinct aspects of his

health:    an amalgam of diagnosed chronic conditions (including

hypertension and hyperlipidemia) and an elevated PSA level.                           The

district       court   determined        that       Saccoccia's   hypertension      and


                                          - 8 -
hyperlipidemia — the focus of his chronic health-related arguments

— did not clear the high bar needed for showing an extraordinary

and compelling reason to justify compassionate release.                 See

Saccoccia II, 2020 WL 6153694, at *2.             The court considered

Saccoccia's proffered medical evidence but concluded that neither

of these conditions was serious and that they did not comprise a

unique risk for severe complications arising from COVID-19.             The

court found, for example, that Saccoccia did not suffer from

pulmonary hypertension, identified by the Centers for Disease

Control and Prevention (CDC) as particularly problematic in light

of COVID-19's effects on the respiratory system.         See id.

           These findings are supported by the record, and we

discern nothing resembling an abuse of discretion.             See United

States v. Aponte-Guzmán, 696 F.3d 157, 161 (1st Cir. 2012). Health

concerns are not uncommon among people in their sixties, but not

every   complex   of   health   concerns    is   sufficient    to   warrant

compassionate release.      This remains true even in the midst of the

COVID-19 pandemic.     The risk of severe illness from COVID-19 might

in some cases justify compassionate release based on the criteria

set forth in the Sentencing Commission's current policy guidance

regarding a defendant's medical conditions and age, see USSG

§1B1.13 cmt. n.1(A)-(B), but the district court, relying on then-

current   CDC   guidance,   reasonably     determined   that   Saccoccia's




                                  - 9 -
medical conditions did not establish any such vulnerability in his

particular case.

           Even apart from such criteria, words have significance.

Words like "extraordinary" and "compelling," when used by Congress

in framing a statute, must be given their plain meaning.            See Robb

Evans & Assocs. v. United States, 850 F.3d 24, 34 (1st Cir. 2017);

United States v. Carroll, 105 F.3d 740, 744 (1st Cir. 1997).            The

district court's determination that Saccoccia's health concerns

and the threat of COVID-19 did not add up to an extraordinary and

compelling reason for a sentence reduction is also consistent, we

think, with the plain meaning of the words that Congress chose to

use.

           Saccoccia   trains   more   fire   on   the   district   court's

rejection of his plea for compassionate release based on his

elevated PSA level.     In his view, the court should have treated

that elevated PSA level as the functional equivalent of a showing

of prostate cancer.     Relatedly, he attacks, as legal error, the

district court's categorical treatment of some of his health-

related arguments — including, most notably, his prostate-cancer

argument — as "not developed."     Saccoccia II, 2020 WL 6153694, at

*2 n.1.   As a component of this attack, he intimates that the lack

of a formal diagnosis should be disregarded because the BOP delayed

confirmatory tests.




                                 - 10 -
          There    is    no    doubt   that      Saccoccia   properly    raised

arguments related to potential prostate cancer before the district

court.    In   supplemental     filings     to    his   compassionate-release

motion, Saccoccia included (among other things) medical records

indicating that his PSA levels had increased from 2019 to 2020 and

that such an increase warranted further testing for prostate

cancer.   But we understand the district court's treatment of

Saccoccia's prostate-cancer argument as "not developed" to mean

that — with only suggestive test results and in the absence of an

actual diagnosis — Saccoccia could not meaningfully represent that

he has prostate cancer.        After all, an elevated PSA level is far

removed from a definite indicator of prostate cancer.

          To be sure, an elevated PSA level (especially when it

represents a significant year-to-year rise) may indicate a need

for further testing.       Here, however, a myriad of other possible

explanations    exist    for   Saccoccia's       test   results.    See    U.S.

Preventive Servs. Task Force, Recommendation Statement, Screening

for Prostate Cancer, 319 JAMA 1901, 1902-03 (2018).                     This is

particularly true given Saccoccia's chronic condition of benign

hypertrophy of the prostate, which itself may produce an elevated

PSA level.     See id.    So, too, Saccoccia is in his sixties, and

aging itself is correlated with increased PSA levels.              And in any

event, Saccoccia was tested again in August of 2020 — this time by

an outside lab — and that test yielded a PSA level lower than his


                                   - 11 -
immediately preceding             test.4        This uncertainty, which can be

resolved       to     a   large     extent       through   further     testing   and

consultation, affords a plausible basis for the district court's

treatment       of     Saccoccia's     prostate-cancer        argument     as    "not

developed" when presented to the court.

              Our takeaway from the district court's treatment of

Saccoccia's          other    health-related         arguments,      including   his

prostate-cancer argument, as "not developed," is reinforced by the

fact that the court took pains to leave the door open for a future

compassionate-release              motion         should    subsequent      medical

developments warrant.             See Saccoccia II, 2020 WL 6153694, at *5

n.4.       If, say, Saccoccia were actually to be diagnosed as having

prostate cancer, he could again move for compassionate release

with that diagnosis in hand.5                   At this early stage, though, the

district       court's       refusal       to    accept    Saccoccia's    premature

characterization of his condition as "prostate cancer" was well

within the encincture of its discretion.

              Saccoccia has a fallback position.             He suggests that the

potential risk for prostate cancer is alone sufficient to justify


       Saccoccia's PSA level in March of 2020 was 9.76 ng/ml. This
       4

marked an increase from his February 2019 PSA level, which was
4.69 ng/ml. Upon subsequent testing, in August of 2020, Saccoccia
was found to have a PSA level of 6.6 ng/ml.
       We do not mean to imply that a diagnosis of prostate cancer,
       5

standing alone, would justify compassionate release. That would
depend on a constellation of other factors, including the BOP's
ability to treat such an illness within the federal prison system.


                                           - 12 -
a finding of extraordinary and compelling reasons because the BOP

has dragged its institutional feet with respect to further PSA

testing.   We accept the premise of Saccoccia's plaint:        a district

court may find the existence of an extraordinary and compelling

reason sufficient to justify compassionate release based upon

material BOP interference in or stonewalling of medical testing or

treatment.     See, e.g., United States v. Crowell, No. 16-107, 2020

WL 4734341, at *2 (D.R.I. Aug. 14, 2020).               But we reject the

conclusion that Saccoccia draws from this premise.          The record in

this    case   does   not   show    either   material    interference   or

stonewalling on the BOP's part.

           To the contrary, the record makes manifest that the BOP

has been monitoring Saccoccia's prostate condition and has made

reasonable efforts to ensure that he receives adequate medical

care.   During the eighteen-month period from February of 2019 to

August of 2020, Saccoccia had no fewer than three PSA tests.            See

supra note 4.     In addition, the BOP sought to schedule a urology

consultation for July of 2020.       The consultation had not yet taken

place at the time (three months later) that the district court

ruled on Saccoccia's motion.       But this fact alone, in light of the

BOP's efforts to monitor Saccoccia's prostate condition, does not

evince undue delay.

           To say more about Saccoccia's health-related concerns

would be to paint the lily.        The bottom line is that the district


                                   - 13 -
court did not abuse its discretion in rejecting Saccoccia's claims

that those concerns constituted an extraordinary and compelling

reason warranting compassionate release.

                                         C

             This brings us to Saccoccia's remaining argument.                 He

contends that the length of his 660-year sentence, combined with

his age, the duration of his confinement to date, and other

circumstances,        collectively      comprise   an    extraordinary        and

compelling reason for compassionate release.                  This contention

raises a number of subsidiary questions.

             The first question is whether — as Saccoccia would have

it   —   a   district    court   may    consider   sentence    length    as    an

extraordinary and compelling reason for compassionate release.

This question is nuanced, partially because the compassionate-

release statute requires that a sentence reduction be "consistent

with     applicable     policy   statements     issued   by   the   Sentencing

Commission."     18 U.S.C. § 3582(c)(1)(A).         In Dillon, the Supreme

Court interpreted this language in the context of a different

ground for a sentence modification under section 3582(c).               See 560

U.S. at 826-27.        The Court held that the phrase "consistent with

applicable policy statements" rendered the Sentencing Commission's

policy guidance binding upon courts mulling sentence-reduction

motions.     See id.




                                       - 14 -
            This     holding    presents      a     potential      obstacle     for

Saccoccia:    section 1B1.13 does not explicitly allow for length of

sentence itself to serve as an extraordinary and compelling reason

for release, though there is a catch-all category for "[o]ther

[r]easons."     See USSG §1B1.13 cmt. n.1(A)-(D) (providing four

categories of extraordinary and compelling reasons:                    (A) medical

reasons; (B) age; (C) family circumstances; and (D) "[o]ther

[r]easons").       But there is a rub:         the Sentencing Commission's

current policy guidance predates the FSA.                  Since the Sentencing

Commission has not had a quorum from the time that Congress enacted

the FSA in 2018, it has not been in a position to provide updated

guidance.      The   result    is   that    section       1B1.13   addresses    the

compassionate release process as one instituted by motion of the

BOP,   including     the   requirement      that    the     "[o]ther    [r]easons"

warranting relief must be "determined by the Director of the

[BOP]."   Id. cmt. n.1(D).

            Against this backdrop, Saccoccia argues that courts

confronted    with    prisoner-initiated          motions    for   compassionate

release are not bound by the Sentencing Commission's current policy

guidance and so may decide for themselves what constitutes an

extraordinary      and     compelling      reason    sufficient        to   justify

compassionate release. This sort of argument — that section 1B1.13

is not an "applicable" policy statement constraining the courts

— has been viewed approvingly by the overwhelming majority of the


                                    - 15 -
courts of appeals that have passed on the issue.           See, e.g., Long,

997 F.3d at 355; United States v. Aruda, 993 F.3d 797, 802 (9th

Cir. 2021) (per curiam); United States v. Elias, 984 F.3d 516, 519

(6th Cir. 2021); United States v. McCoy, 981 F.3d 271, 281 (4th

Cir. 2020); United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir.

2020); United States v. Brooker, 976 F.3d 228, 230 (2d Cir. 2020).

But see United States v. Bryant, 996 F.3d 1243, 1262 (11th Cir.

2021).   We have not had occasion to resolve the issue, and we need

not do so today.     Cf. Privitera v. Curran (In re Curran), 855 F.3d

19, 22 (1st Cir. 2017) ("[C]ourts should not rush to decide

unsettled issues when the exigencies of a particular case do not

require such definitive measures.").             Instead, we assume, for

argument's sake, that a court adjudicating a prisoner-initiated

motion for compassionate release may go beyond the confines of the

Sentencing Commission's current policy guidance (at least while

the Commission lacks a quorum) in determining whether a particular

circumstance or set of circumstances constitutes an extraordinary

and compelling reason to grant the motion.

           This sets the stage for a second question.               Even if we

assume — as we have done — that the Sentencing Commission's current

policy guidance is not binding in the circumstances of this case,

the question remains whether length of sentence can constitute an

extraordinary and compelling reason for compassionate release.

Once   again,   we   have   the   luxury   of   being   able   to   defer   the


                                   - 16 -
resolution of a thorny question.                The circumstances of this case

permit   us    to       leave   this    question     unanswered    and    to    assume,

favorably     to     Saccoccia,        that   length   of   sentence      may   itself

constitute         an     extraordinary        and     compelling        reason     for

compassionate release.

              The assumption that length of sentence, in the abstract,

may be considered as an extraordinary and compelling reason for

compassionate release is merely a starting point, not an end-

point.   That assumed fact serves as a gateway for a case-specific

evaluation of the defendant's situation.                    See United States v.

Harris, 989 F.3d 908, 912 (11th Cir. 2021).                    Here, the district

court assumed that it had the authority to consider the sheer

length of Saccoccia's sentence as an extraordinary and compelling

reason for Saccoccia's compassionate release.                     See Saccoccia II,

2020 WL 6153694, at *3.           It nonetheless concluded that the length

of Saccoccia's sentence, even when viewed in conjunction with a

variety of other considerations cited by Saccoccia, did not warrant

his compassionate release.              See id. at *3-4.

              In    reaching     this    conclusion,     the   court     canvassed    a

number of different factors, including the length of Saccoccia's

sentence, his claim that his sentence was disproportionate when

viewed in light of the offenses of conviction, his claim that his

sentence was unduly influenced by the then-mandatory nature of the

sentencing guidelines, and his claim that his advanced age and the


                                         - 17 -
length of time he already had served made recidivism unlikely and

counselled in favor of his release.              See id. at *2-3.       Though the

section 3553(a) factors may serve as an independent basis for a

district court's decision to deny a compassionate-release motion

and need only be addressed if the court finds an extraordinary and

compelling reason favoring release, the court below went the extra

mile:      it wrapped the package and tied a bow on it by completing

a section 3553(a) analysis.           See id. at *4.         It found the section

3553(a) factors inhospitable to Saccoccia's plea for compassionate

release.     See id.

             We proceed to test the soundness of the district court's

conclusions.        The critical question, of course, is whether the

district court abused its discretion in holding that Saccoccia's

particular circumstances related to his sentence and the section

3553(a)     factors,    fell    short      of   warranting     his   compassionate

release.     We find no such abuse.

             A 660-year sentence, Saccoccia says, is "unfathomable."

But   in    legal    matters,   as    in    life,     "[e]verything     depends   on

context."     Rivera-Velásquez v. Hartford Steam Boiler Inspection &

Ins. Co., 750 F.3d 1, 5 (1st Cir. 2014).                      Viewed in context,

Saccoccia's         660-year    sentence        is    readily    comprehensible.

Saccoccia     holds     a   special     place    in    the   pantheon    of   money

launderers, and his GSR was life imprisonment.                  See Saccoccia I,

58 F.3d at 786.         The sentencing court, working with a total of


                                      - 18 -
fifty-four counts and a series of relatively modest statutory

maxima, imposed the statutory maximum sentence on each count and

ran those sentences consecutively to effectuate a life sentence.

See id.     We affirmed that aggregate sentence on direct review,

acknowledging the seriousness of Saccoccia's criminal activity.

See id. at 789.

            The   district     court    reasonably   determined    that   the

passage of time — even in light of the changed legal landscape

regarding the Sentencing Guidelines, see United States v. Booker,

543 U.S. 220, 245 (2005), and Saccoccia's other sentence-related

arguments    —    did   not    render    that   lengthy   sentence    either

unreasonable or incommensurate with the scope and gravity of

Saccoccia's offenses.         The basis for this conclusion is nose-on-

the-face plain.     The district court emphasized the seriousness of

Saccoccia's offenses.         See Saccoccia II, 2020 WL 6153694, at *3-

4.   Then — highlighting the other factors that it considered most

telling — the court reviewed Saccoccia's criminal record, his age

at the time of the offenses of conviction, and his obstruction of

justice during his prosecution for money laundering.              See id. at

*3. Taking everything into account, the court rejected Saccoccia's

bid for compassionate release based on sentence length.              See id.

at *3-4.6    Relatedly, the court found that the section 3553(a)


     6 These considerations were framed by the district court as
distinguishing features from the defendant in Brooker.       See


                                    - 19 -
factors, on balance, did not favor a sentence reduction.                         See id.

at *4.   It explained that granting Saccoccia's request would send

the   wrong      message    and     marshalled      case     law        supporting      the

proposition that a sentence reduction would both fail to account

for the seriousness of the offenses of conviction and undercut the

policy of promoting deterrence.              See id.

            In     calumnizing       the     district      court's         conclusions,

Saccoccia     seizes       single-mindedly         upon     its     statement         that

compassionate      release    "would       send    the    wrong    message       both    to

[Saccoccia] and to society," id., as an indication that only a few

factors were considered. In his view, the court failed to consider

certain mitigating factors, such as his alleged prostate cancer,

the length of time already served, and alleged sentence disparities

(including disparities arising when his sentence is compared to

sentences     imposed      upon    leaders    of   the     drug    cartel     for     whom

Saccoccia laundered money).                But this is whistling past the

graveyard.       The district court said that it exercised its broad

discretion    in    denying       compassionate     release        in    light   of     the



Saccoccia II, 2020 WL 6153694, at *3. Saccoccia argues that the
district court improperly grafted the criteria used by the Second
Circuit in Brooker onto his case.        Contrary to Saccoccia's
importunings, the district court did not suggest that Saccoccia
had to be held to the same criteria as the defendant in Brooker.
Our understanding is that the district court looked to the Brooker
decision in determining the type of factors to be considered when
evaluating whether extraordinary and compelling reasons for a
sentence reduction existed.    For that purpose, Brooker was an
appropriate point of reference.


                                       - 20 -
"balance" of the factors, id., and we have no reason not to take

this statement at face value.             No more was exigible:                "[m]erely

raising    potentially      mitigating     factors       does      not   guarantee"        a

favorable decision.          United States v. Dávila-González, 595 F.3d

42, 49 (1st Cir. 2010).

            Our case law is pellucid that a district court, when

conducting a section 3553(a) analysis, need not tick off each and

every factor in a mechanical sequence. See United States v. Dixon,

449 F.3d 194, 205 (1st Cir. 2006) ("[I]t is not required to address

those factors, one by one, in some sort of rote incantation when

explicating    its    sentencing       decision.").           Instead,       we     presume

— absent    some     contrary   indication        —    that    a   sentencing        court

considered     all    the    mitigating      factors       and      that     those       not

specifically    mentioned       were    simply    unpersuasive.              See     United

States v. Martins, 413 F.3d 139, 154 (1st Cir. 2005).

            This case law has evolved in the sentencing context

proper, but we think that it applies with at least equal force in

the compassionate-release context.           Cf. Rodríguez-Rosado, 909 F.3d

at 480 (applying similar proposition in analogous context of

section 3582(c)(2) motion).            The common denominator is, of course,

the broad discretion afforded to the district court in evaluating

motions for compassionate release, as in sentencing matters, and

when   weighing      the    section     3553(a)       factors.         See     18    U.S.C.

§ 3582(c)(1)(A)       ("[T]he    court     . . . may          reduce     the      term    of


                                       - 21 -
imprisonment . . . after considering the factors set forth in

section 3553(a) to the extent that they are applicable."); cf.

Aponte-Guzmán, 696 F.3d at 160-61 (explaining in the analogous

section     3582(c)(2)   context     that     sentence    reductions    are

discretionary and not a matter of right).

            Although Saccoccia argues that this court should require

further explanation from a district court (particularly where, as

here, the motion judge did not impose the defendant's sentence),

we think compassionate release motions should not devolve into

satellite sentencing hearings.        The Supreme Court has explained

that a sentence modification in the analogous section 3582(c)(2)

context is "not a plenary resentencing proceeding."             Chavez-Meza

v. United States, 138 S. Ct. 1959, 1967 (2018) (quoting Dillon,

560 U.S. at 826).    Relatedly, the Court has assumed for argument's

sake that "district courts have equivalent duties when initially

sentencing a defendant and when later modifying the sentence."

Id. at 1965.      Building on this foundation, the Court explained

that, "[i]n some cases," as in the sentencing context, "it may be

sufficient for purposes of appellate review that the judge simply

relied upon the record, while making clear that he or she has

considered the parties' arguments and taken account of the §3553(a)

factors."    Id. at 1965-67.   Here, the district court presented its

reasons (which do not reflect a failure to consider pertinent

factors)    and   explicitly   adopted      those   in   the   government's


                                   - 22 -
briefing.   See Saccoccia II, 2020 WL 6153694, at *4.       These various

reasons   provide   a   sufficient   basis   for   the   district   court's

decision.    Our examination of the record reveals that the court

below did not trespass — or even closely approach — the margins of

its broad discretion in denying Saccoccia's motion.

                                     III

            We need go no further. For the reasons elucidated above,

the judgment of the district court is



Affirmed.




                                 - 23 -